                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                    )
                                             )
                                             )
       v.                                    )       Criminal No. 13-252
                                             )
EDRED MELENDEZ,                              )
                                             )
               Defendant.                    )

                                 MEMORANDUM OPINION

       Defendant Edred Melendez (“defendant”) is in the custody of the Bureau of Prisons

(“BOP”) at Federal Correctional Institution Miami (“FCI Miami”). Pending before the court is

defendant’s request via a letter addressed to the undersigned judge for the court to recommend to

the BOP that he serve the remainder of his sentence at a camp facility. (ECF No. 1447.) For the

reasons set forth in this memorandum opinion, defendant’s request will be denied.

       “It is beyond question that the BOP is authorized to designate the place of a prisoner’s

imprisonment.” United States v. Harris, Crim. Action No. 02-385, 2004 WL 350171, at *1 (E.D.

Pa. Feb. 10, 2004) (citing 18 U.S.C. § 3621(b)). The BOP is granted that discretion because it is

in the best position to evaluate whether a prisoner meets the requirements for placement in a

specific facility under BOP Policy Statement 5100.08. Here, defendant seeks a recommendation

from the court that he be permitted to serve the remainder of his sentence at a camp facility. A

court at the time of sentencing may make a recommendation to the BOP about the placement of a

defendant at a specific BOP facility based upon the court’s knowledge of the defendant at that

time. This court, however, presently lacks sufficient knowledge about defendant’s activities within

the BOP to make a recommendation to the BOP about his placement. In other words, the court is

not in a position to evaluate whether defendant meets the requirements set forth by the BOP to
qualify for placement at a camp facility under BOP Policy Statement 5100.08, and, therefore, the

court cannot recommend to the BOP that defendant be permitted to serve the remainder of his

sentence at a camp facility. Defendant’s motion for court recommendation (ECF No. 1447) will,

therefore, be denied.

       Defendant, however, should be commended for his behavior that resulted in the lowering

of his “custody points” and obtaining his General Equivalency Diploma while incarcerated. The

court in consideration of defendant’s request for a recommendation will send a letter to Warden

Kenny Atkinson of FCI Miami to request that the BOP review defendant’s file to determine if he

qualifies for placement at a camp facility.

       An appropriate order will be entered.

                                                   By the court,

Dated: October 11, 2018                            /s/ JOY FLOWERS CONTI
                                                   Joy Flowers Conti
                                                   Chief United States District Court Judge

Cc:
Edred Melendez
#59175-018
FCI Miami
P.O. Box 779800
Miami, Florida 33177




                                               2
